EXHIBIT 10.1

 

TERMINATION AGREEMENT AND MUTUAL GENERAL RELEASE

This Termination Agreement and Mutual General Release (the “Agreement”) is made,
entered into, and given as of the 26th day of March 2015 (the “Effective Date”),
by and between  Magnolia Solar Corporation, a Nevada corporation (“MSC”), Solar
Silicon Resources Group Pte Ltd., a Singapore corporation (“SSRG”) and
Auzminerals Resource Group Limited, a Singapore corporation (the “Parent”). MSC,
SSRG and the Parent are at times collectively referred to herein individually as
a “Party” and collectively as the “Parties.”

WHEREAS, the Parties entered into a certain Share Exchange Agreement dated as of
September 19, 2014 (the “Exchange Agreement”);

 

WHEREAS, the Parties desire to terminate the Exchange Agreement pursuant to the
terms as set forth herein;

 

NOW, THEREFORE, in consideration of the promises and covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties, intending to be legally bound, hereby
agree as follows:

1.             Termination of Exchange Agreement. Notwithstanding anything
contained in the Exchange Agreement, the Parties agree that the Exchange
Agreement shall be terminated in its entirety upon the Effective Date.

 

2.             Further Acts. The Parties agree that they will not publicly or
privately disparage or criticize each other, or any of their partners,
shareholders, members, directors, officers, agents, attorneys or employees. The
Parties acknowledge and hereby re-affirm their continued obligation to each
other with respect to maintaining the confidentiality of any confidential,
privileged, or proprietary information of the other Party to which they had
access, and work product developed, in connection with the Exchange Agreement.

 

3.             Mutual Release. (i) MSC, and any entity which MSC maintains a
direct or indirect controlling or majority interest, hereby releases and forever
discharges SSRG and the Parent, their respective present and future directors,
officers, managers, partners, agents, consultants, employees, representatives,
attorneys, and insurers, as applicable, together with all successors and assigns
of any of the foregoing (collectively, the “SSRG Releasees”), of and from all
claims, demands, actions, causes of action, rights of action, contracts,
controversies, covenants, obligations, agreements, damages, penalties, interest,
fees, expenses, costs, remedies, reckonings, extents, responsibilities,
liabilities, suits, and proceedings of whatsoever kind, nature, or description,
direct or indirect, vested or contingent, known or unknown, suspected or
unsuspected, in contract, tort, law, equity, or otherwise, under the laws of any
jurisdiction, that SSRG or Parent, and any entity with which SSRG or Parent is
affiliated or in which it maintains a direct or indirect controlling or majority
interest, or their predecessors, officers, directors, partners, employees,
agents, legal representatives, successors or assigns, ever had, now has, or
hereafter can, shall, or may have, against SSRG Releasees, as set forth above,
jointly or severally, for, upon, or by reason of any matter, cause, or thing
whatsoever from the beginning of the world through, and including, the date of
this Agreement (“SSRG Claims”); and (ii) SSRG and the Parent, and any entity
which SSRG or the Parent maintain a direct or indirect controlling or majority
interest, hereby release and forever discharge MSC, its present and future
directors, officers, managers, partners, agents, consultants, employees,
representatives, attorneys, and insurers, as applicable, together with all
successors and assigns of any of the foregoing (collectively, the “MSC
Releasees”), of and from all claims, demands, actions, causes of action, rights
of action, contracts, controversies, covenants, obligations, agreements,
damages, penalties, interest, fees, expenses, costs, remedies, reckonings,
extents, responsibilities, liabilities, suits, and proceedings of whatsoever
kind, nature, or description, direct or indirect, vested or contingent, known or
unknown, suspected or unsuspected, in contract, tort, law, equity, or otherwise,
under the laws of any jurisdiction, that MSC, and any entity with which MSC is
affiliated or in which it maintains a direct or indirect controlling or majority
interest, or their predecessors, officers, directors, partners, employees,
agents, legal representatives, successors or assigns, ever had, now has, or
hereafter can, shall, or may have, against the MSC Releasees, as set forth
above, jointly or severally, for, upon, or by reason of any matter, cause, or
thing whatsoever from the beginning of the world through, and including, the
date of this Agreement (“MSC Claims” and with the SSRG Claims, the “Claims”).
Notwithstanding anything herein to the contrary, the release of the MSC Claims
and SSRG Claims shall not release any claims or responsibilities under this
Agreement.

 



1

 

 

It is understood and agreed that the Parties hereby expressly waive any and all
laws or statutes, of any jurisdiction whatsoever, which may provide that a
general release does not extend to claims not known or suspected to exist at the
time of executing a release which if known would have materially affected the
decision to give said release. It is expressly intended and agreed that this
Agreement does in fact extend to such unknown or unsuspected Claims related to
anything which has happened to the date hereof even if knowledge thereof would
have materially affected the decision to give said release.

4.             Assignment. Each Party to this Agreement hereby covenants and
represents to the other Party that it has not has assigned, transferred, or
otherwise conveyed any of the Claims being released herein.

 

5.             Consideration. Each Party to this Agreement acknowledges that it
has received good, valuable and sufficient consideration for entering into this
Agreement and further acknowledges and warrants that, except as expressly
provided herein, this Agreement shall not be voidable for any reason including,
but not limited to, any claim of mistake of fact or the adequacy or inadequacy
of consideration.

 

6.             Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.

 

7.             Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by and construed under the laws of the State of New York
without regard to the choice of law principles thereof. Each Party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City and County of New York in the State of New York for
the adjudication of any dispute hereunder or in connection herewith or therewith
or with any transaction contemplated hereby or thereby, and hereby irrevocably
waives any objection that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

8.             Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each Party to
this Agreement will be entitled to specific performance hereunder. Accordingly,
the Parties agree that, in addition to any other remedies available to it at law
or in equity, any Party shall be entitled to seek injunctive relief to enforce
the terms of this Agreement.

 

9.             Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

10.           Counterparts/Execution. This Agreement may be executed in two or
more identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains an electronic
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.

 

11.           Further Assurances. Each Party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

12.           Expenses. The parties hereto shall pay their own costs and
expenses in connection herewith.

 



-2-

 

 

13.           Attorneys’ Fees.  In the event that it should become necessary for
any Party entitled hereunder to bring suit against any other Party to this
Agreement for a breach of this Agreement, the Parties hereby covenant and agree
that the prevailing Party shall be entitled to recover all reasonable attorneys’
fees and costs of court incurred in connection with any such dispute.

 

14.           Entire Agreement; Amendments. This Agreement constitutes the
entire agreement between the parties with regard to the subject matter hereof
and thereof, superseding all prior agreements or understandings, whether written
or oral, between or among the parties. No amendment, modification or other
change to this Agreement or waiver of any agreement or other obligation of the
parties under this Agreement may be made or given unless such amendment,
modification or waiver is set forth in writing and is signed by all parties to
this Agreement. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

15.           Headings. The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.

 

16.           Construction.  Words of any gender used in this Agreement shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

 

17.           Acknowledgement and Waiver. MSC hereby acknowledges that Sichenzia
Ross Friedman Ference LLP has served as counsel to Parent and in the future may
serve as counsel to the Company. Such firm does not represent MSC with respect
to this Agreement. MSC has been advised by the foregoing counsel that in
connection with this Agreement and the matters described herein, MSC should
retain counsel of its choice with respect to this Agreement and the matters
herein, and to obtain the advice of other counsel inasmuch as important rights
may be involved or affected relative to the matters herein. The Parent and SSRG
hereby acknowledge that Sichenzia Ross Friedman Ference LLP has served as
counsel to MSC and in the future may serve as counsel to MSC. No presumption
against any party to this Agreement shall be asserted as a result of the
drafting of or in connection with the drafting and negotiation of this Agreement
and ancillary agreements.

 

[Intentionally Blank]

 



-3-

 




IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 



  MAGNOLIA SOLAR CORPORATION         By: /s/Ashok K. Sood   Name: Ashok K. Sood
  Title: President and CEO         AUZMINERALS RESOURCE GROUP LIMITED        
By: /s/ R May   Name: R. May   Title: Director         SOLAR SILICON RESOURCES
GROUP PTE LTD.         By: /s/ R. May   Name: R May   Title: Director



 

 

-4-



 

 







 

